June 1, 2015 GENERAL NEW YORK MUNICIPAL MONEY MARKET FUND Supplement to Prospectus dated April 1, 2015 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY The following changes will take effect on September 1, 2015 The fund will change its name to "General New York AMT-Free Municipal Money Market Fund." The following will be added as the second sentence of the second paragraph in the sections entitled "Fund Summary—General New York Municpal Money Market Fund—Principal Investment Strategy" and "Fund Details—General New York Municipal Money Market Fund—Goal and Approach": The fund does not invest in municipal obligations that pay interest subject to the federal alternative minimum tax. The last sentence of thethird paragraph in the section entitled "Fund Summary—General New York Municpal Money Market Fund—Principal Investment Strategy" will be deleted. The following will replace the first and second sentences in the fifth paragraph in the section entitled "Fund Details—General New York Municipal Money Market Fund—Goal and Approach": Although the fund seeks to provide income exempt from federal, New York state and New York city income taxes, the fund may invest temporarily in high quality, taxable money market instruments and/or municipal obligations that pay income exempt only from federal income tax, including when the portfolio manager believes acceptable New York municipal obligations are not available for investment. ***** Supplement to Current Statement of Additional Information The following changes will take effect as of September 1, 2015 The fund will change its name to "General New York AMT-Free Municipal Money Market Fund."
